Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith J. McWha on 05 October 2021.
The application has been amended as follows:
In Claim 1, lines 9-10, “a silencing friction bolt” should be deleted and --the friction bolt-- should be inserted.
In Claim 1, line 12, “the positioning groove” should be deleted and --a positioning groove-- should be inserted.
In Claim 1, line 16, “the pull rod” should be deleted and --the connecting rod-- should be inserted.
In Claim 1, line 17, “the pull rod” should be deleted and --the connecting rod-- should be inserted.
In Claim 1, lines 18-19, “(or retracts)” should be deleted and --or retracts-- should be inserted. 
Claim 3 should read as follows : A latch bolt buffer structure for a lock body, comprising an outer lining board for the lock body, a box cover for the lock body, a box bottom assembly for the lock body, a latch bolt assembly, a damper, a connecting rod, a dead bolt mechanism and a latch bolt poking mechanism, the box bottom assembly for the lock body being formed by 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly teach or suggest the latch bolt buffer structure as claimed in independent claims 1 or 3 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding Claim 1, the closest prior art of record, Qi US 20160326771 A1, has been overcome. Qi teaches a latch bolt buffer structure having much of the claimed structure but fails 
Regarding Claim 3, the closest prior art of record, Qi US 20160326771 A1, has been overcome. Qi teaches a latch bolt buffer structure having much of the claimed structure but fails to teach each and every limitation of the claims. The prior art fails to teach a latch bolt buffer structure where a connecting rod has one end with a pivot hole pivotally connected to the connecting rod pivot on the slider, and another end of the connecting rod is provided with a sliding groove in which the damping flat shaft is slideable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675